 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    JESSE FRANK OGELSBY,                                No. 2:18-cv-0113 KJN P
12                        Plaintiff,
13                 v.                                     ORDER
14    DEPARTMENT OF CORRECTIONS, et
      al.,
15
                          Defendants.
16

17

18            Plaintiff has filed a motion for extension of time to file a second amended complaint.

19   Good cause appearing, IT IS HEREBY ORDERED that:

20            1. Plaintiff’s motion for an extension of time (ECF No. 14) is granted; and

21            2. Plaintiff is granted thirty days from the date of this order in which to file a second

22   amended complaint.

23   Dated: December 13, 2018

24

25

26
     ogle0113.36
27

28
